Citation Nr: 0920432	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether the rating reduction from 70 to 50 percent for 
service-connected non-psychotic brain syndrome with convulsive 
disorder and major depression was proper.

2.  Entitlement to an increased rating for service-connected 
non-psychotic brain syndrome with convulsive disorder and 
major depression.

3.  Whether the discontinuance of special monthly compensation 
(SMC) under 38 U.S.C.A. § 1114(l) was proper.

4.  Entitlement to SMC under 38 U.S.C.A. § 1114(m)-(s).

5.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

6.  Entitlement to service connection for thalamic pain 
syndrome.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
November 1977.

This case comes before the Board of Veterans' Appeals on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the Veteran's claims folder is 
disorganized.  The RO last adjudicated these claims in a 
February 2004 Statement of the Case (SOC).  Through no fault 
of the Veteran, the RO has failed to undertake any additional 
adjudicative actions despite a significant amount of evidence 
added to the claims folder in the subsequent 5-year period.  
In a written statement received in February 2009, the Veteran 
waived RO review of the evidence of record in the first 
instance.  

The issues of entitlement to an increased rating for service-
connected non-psychotic brain syndrome with convulsive 
disorder and major depression, entitlement to SMC under 
38 U.S.C.A. § 1114(m)-(s), entitlement to automobile and 
adaptive equipment or for adaptive equipment only, and 
entitlement to service connection for thalamic pain syndrome 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's award of a 70 percent rating for non-
psychotic brain syndrome with convulsive disorder and major 
depression, and SMC under 38 U.S.C.A. § 1114(l), was in effect 
for more than 5 years prior to the RO's rating reduction.

2.  The Veteran's service-connected non-psychotic brain 
syndrome with convulsive disorder and major depression is not 
shown to have undergone sustained improvement to warrant a 
rating reduction.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 70 percent rating for 
service-connected non-psychotic brain syndrome with convulsive 
disorder and major depression have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.344 (2008).

2.  The criteria for restoration of SMC under 38 U.S.C.A. 
§ 1114(l) have been met.  38 U.S.C.A. §§ 1114, 1155, 5107 
(West 2002); 38 C.F.R. § 3.344 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal after an SOC is furnished to the veteran.  In essence, 
the following sequence is required: There must be a decision 
by the RO, the veteran must express timely disagreement with 
the decision (NOD), VA must respond by explaining the basis 
for the decision to the veteran (SOC), and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument in 
a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

In a rating decision dated August 1997, the RO increased the 
disability rating for service-connected non-psychotic brain 
syndrome with convulsive disorder and major depression to 70 
percent disabling effective December 26, 1996.  The RO also 
awarded SMC, based on the need for aid and attendance benefits 
under 38 U.S.C.A. § 1114(l), effective December 26, 1996.  

In October 2000, the Veteran submitted a claim for SMC at a 
higher monthly rate.  See generally 38 U.S.C.A. § 1114(m)-(s).

In a November 2000 rating decision, the RO denied a claim of 
SMC at a higher monthly rate.  

In February 2001, the Veteran indicated that he wanted "full-
time" Aid and Attendance benefits.

In a decision dated October 2001, the RO denied claims of SMC 
at a higher monthly rate, service connection for thalamic pain 
syndrome as secondary to service-connected traumatic brain 
injury, and entitlement to automobile and adaptive equipment 
or for adaptive equipment only.

After a VA Compensation and Pension (C&P) examination was 
obtained in April 2001, the RO proposed in December 2001 to 
reduce the disability rating for service-connected non-
psychotic brain syndrome with convulsive disorder and major 
depression from 70 to 50 percent, and to terminate the award 
of SMC.

In April 2002, the Veteran submitted an NOD with respect to 
the RO's October 2001 decision.  In particular, the Veteran 
argued that the RO's evaluation should have included a 
discussion of his atypical thalamic pain as diagnosed by his 
VA neurologist.  As addressed in the remand following this 
decision, the Board finds that the Veteran submitted a timely 
filed NOD with respect to the RO's denial of service 
connection for atypical thalamic pain syndrome.

In a rating decision dated May 2002, the RO reduced the 
disability rating for service-connected non-psychotic brain 
syndrome with convulsive disorder and major depression to 50 
percent, and terminated the award of SMC.  Both reductions 
were effective August 1, 2002.  The Veteran has perfected his 
appeal to the Board.

Based upon the above, the Board finds that the Veteran has 
placed into appellate status the issues of the propriety of 
his rating reductions was well as entitlement to additional 
compensation above the rates he was receiving prior to the 
reduction.  Accordingly, the Board has rephrased the issues 
listed on the title page.

Notably, the Veteran's 70 percent rating for service-connected 
non-psychotic brain syndrome with convulsive disorder and 
major depression, and his award of SMC under 38 U.S.C.A. 
§ 1114(l), were in effect from December 26, 1996 to August 1, 
2002, which is a time period greater than 5 years.

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's 
rating schedule shall not be grounds for reduction of a 
disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated actually improved.  38 C.F.R. § 3.951(a).

Pursuant to 38 C.F.R. § 3.344(a) for ratings that have been in 
effect for long periods at the same level, "[e]xaminations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction."  38 C.F.R. § 3.344(a).  These provisions apply to 
ratings that have continued for five years or more.  38 C.F.R. 
§ 3.344(c).  Section 3.344 also provides that "[r]atings on 
account of disease subject to temporary or episodic 
improvement ... will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement has 
been demonstrated."  38 C.F.R. § 3.344(a).  This regulatory 
section further provides that, even where material improvement 
in a service-connected condition is clearly reflected by the 
evidence, VA must "consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life."  Id.

The duration for the purposes of 38 C.F.R. § 3.344(c) is 
measured from the effective date assigned the rating until the 
effective date of the actual reduction and not the date of the 
RO's proposal or ordering of a reduction.  Brown (Kevin) v. 
Brown, 5 Vet. App. 413, 418 (1993).  As noted in Brown, the 
plain language of 38 C.F.R. § 3.344 and the due process 
provisions of 38 C.F.R. § 3.105 poses difficulties for the RO 
insofar as there is great uncertainty in determining whether 
the 5-year period will be completed by the time a rating 
reduction is actually implemented with the assignment of a 
prospective effective date.

If a reduction of a protected rating is at issue, the Board 
must "establish, by a preponderance of the evidence and in 
compliance [with] 38 C.F.R. § 3.344, that a rating reduction 
is warranted."  Sorakubo v. Principi, 16 Vet. App. 120, 123-4 
(2002) (citing Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 
(1993)).  Where the VA fails to observe applicable law and 
regulation in reducing a veteran's rating, such a rating is 
"void ab initio and the Court will set it aside as 'not in 
accordance with law.'"  Brown, 5 Vet. App. 422 (quoting 
38 U.S.C.A. § 7261(a)(3)(A)).  See Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995).

On review of the entire evidentiary record, the Board cannot 
conclude that a preponderance of the evidence establishes that 
a sustained improvement has been demonstrated with regard to 
the Veteran's service-connected non-psychotic brain syndrome 
with convulsive disorder and major depression or any other 
service-connected disability.  As such, the Board must find 
that the rating reduction for service-connected non-psychotic 
brain syndrome with convulsive disorder and major depression, 
and the termination of SMC under 38 U.S.C.A. § 1114(l), were 
not proper.

Briefly summarized, the Veteran incurred a traumatic brain 
injury in service resulting a period of unconsciousness, 
subdural hematoma requiring evacuation, left epidural 
hematoma, left hemiparesis, left cranial palsy, and organic 
brain syndrome.

Post-service, the Veteran is shown to have a history of post-
traumatic seizures in 1978.  Additional residuals included 
right hemianopsia.  He further had a history of drug abuse and 
character disorder which clearly affected his social and 
industrial functioning.  There was some medical opinion 
indicating that the Veteran's drug abuse and personality 
changes were caused or aggravated by his organic brain 
syndrome.  See VA C&P examination report dated April 1979; 
Tripler AMC discharge summary dated March 1986; Kahi Mohala 
Psychiatric Discharge Summary dated February 1986; Pain 
Management Medical Center reports dated July 1992 and December 
1996; and VA clinical record dated September 2000.

Additional medical records reflected assessments that the 
Veteran had obvious left hand weakness and paresis, major 
depression, bipolar disease, disequilibrium, muscle tension 
cephalgia, and cervical degenerative disc disease as secondary 
to his service-connected trauma.  In the 1990's, the Veteran 
started receiving treatment for myofascial pain which included 
trigger point injections.  In November 1992, a private 
examiner opined that the Veteran's episodic transient pain 
spells (dyesthesias) probably represented a post-traumatic 
epileptic phenomena or a secondary chronic pain syndrome.

In August 1995, a magnetic resonance imaging (MRI) scan of the 
Veteran's brain was interpreted as showing several areas of 
diffuse signal abnormality in the left lateral frontal lobe 
and anterior left temporal lobe and parasagital left occipital 
lobe, possibly consistent with cerebral infarcts.

In December 1996, a report from The Pain Management Center 
opined that the Veteran manifested cortical lesions involving 
the parietal cortex which gave him an atypical thalamic pain-
type syndrome, which was thought secondary to his head trauma 
during service.  It was noted that, when experiencing these 
pain attacks, the Veteran required assistance in getting 
dressed, feeding, and transfers.

A subsequent Aid and Attendance examination report (which is 
not dated) found that the Veteran required the aid and 
attendance of another based upon diagnoses of 1) parietal 
cortex lesions secondary to head trauma and 2) chronic pain 
syndrome secondary to parietal cortex lesions.

A VA mental disorders C&P examination in May 1997 provided a 
diagnosis of mild organic brain syndrome, and major depression 
due to organic brain syndrome.  The examiner assigned a GAF 
score of 50.

On this evidence, the RO assigned the Veteran a 70 percent 
rating for his service-connected non-psychotic brain syndrome 
with convulsive disorder and major depression, and awarded SMC 
under 38 U.S.C.A. § 1114(l).  Notably, the RO accepted the 
findings from the Aid and Attendance examination report as 
supporting the claims.

Subsequently, the Veteran's private and VA clinical records 
include findings that the Veteran was wheelchair bound, had 
difficulties with urination and bowel movements, and continued 
with illicit drug use.  There were very inconsistent 
assessments regarding his ability for self-care.  At points, 
the Veteran was catheterized and required bowel care.  At 
other times, the Veteran indicated being capable of attending 
to his wants of nature and ambulating within his home.

It was noted that, if the Veteran's pain level reached a 
certain threshold, he became dependent upon care for 
toileting, feeding, and bathing.  See VA clinical record dated 
September 2000.  The Veteran's GAF scores ranged from 30 to 
55.  His medication regimen included high dosages of opioids.  
Additionally, the Veteran's care providers determined that he 
could not take care of himself, and placed him in assisted 
living arrangements.

The RO has reduced the Veteran's disability rating for 
service-connected non-psychotic brain syndrome with convulsive 
disorder and major depression, and the award of SMC under 
38 U.S.C.A. § 1114(l), based upon the result of one single C&P 
examination report dated April 2001.  Undoubtedly, this 
examination report raises serious questions regarding the 
extent and severity of the Veteran's neurologic and functional 
limitations based upon voluntary behavior observed by the 
examiner.

However, VA regulations caution against reducing any rating 
based upon one examination, "except in those instances where 
all the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated."  38 C.F.R. 
§ 3.344(a).  

In light of the record cited above, it can not be said that 
the record "clearly" warrants the conclusion that sustained 
improvement has been demonstrated

Following the April 2001 C&P examination report, the Veteran's 
VA clinical records are replete with assessments that the 
Veteran's overall psychological and neurologic functioning has 
not improved.  See Aid and Attendance examination report dated 
September 2001 (requires aid and attendance of another); VA 
clinical records dated September 2001 (unable to stand), 
February 2002 (2/5 strength of upper extremities and unable to 
stand from wheelchair), May 2002 (dependent in activities of 
daily living (ADL's) including showers and toileting, 
including a finding of severely limited motor strength), June 
2002 (falling incident due to leg give-way); October 2002 
(needs supervision and assistance with ADL's); December 2002 
(requires assistance with hygiene), etc.

Notably, this case is complicated by the inconsistent rating 
determinations by the RO.  In awarding SMC benefits, the RO 
accepted an Aid and Attendance examination report which 
provided diagnoses of 1) parietal cortex lesions secondary to 
head trauma and 2) chronic pain syndrome secondary to parietal 
cortex lesions.  However, the RO subsequently denied service 
connection for thalamic pain syndrome.

Regardless, the record includes an August 2008 VA C&P 
examination report (which the RO has not considered in any 
rating determination) which found that the Veteran is 
"substantially likely permanently impaired" due to service-
connected disability and that his "ability to care for 
himself in terms of activities of daily living is .. impaired 
due to his service connected conditions and its sequelae."  
The examiner assigned a GAF score of 45 for diagnoses of 
chronic pain syndrome with medical and psychological factors; 
moderate, recurrent major depression; cognitive disorder not 
otherwise specified (NOS); opiate dependence; and history of 
multiple drug dependence/abuse including marijuana dependence 
which represented "serious symptoms and serious social and 
occupational impairment" which resulted in "deficiencies in 
work, school, family relations, judgment thinking and mood."

The question being decided before the Board at this time is 
limited to whether a preponderance of the evidence 
demonstrates that a sustained improvement has been 
demonstrated with regard to the Veteran's service-connected 
non-psychotic brain syndrome with convulsive disorder and 
major depression, or any other service-connected disability, 
to justify the rating reductions.  On this record, the RO's 
determination cannot be sustained.  Thus, the Board restores 
the Veteran's 70 percent rating for service-connected non-
psychotic brain syndrome with convulsive disorder and major 
depression, and the award of SMC under 38 U.S.C.A. § 1114(l).  
To this extent only, the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  For 
the claims being decided on appeal, the Board is granting in 
full the benefits being sought.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and will not be further discussed.

ORDER

The Veteran's 70 percent rating for service-connected non-
psychotic brain syndrome with convulsive disorder is restored.  
To this extent only, the appeal is granted.

The Veteran's award of SMC under 38 U.S.C.A. § 1114(l) is 
restored.  To this extent only, the appeal is granted.

REMAND

In a decision dated October 2001, the RO denied a claim of 
service connection for thalamic pain syndrome as secondary to 
service-connected traumatic brain injury.  As addressed in the 
decision above, the Veteran filed a timely NOD with this 
decision in April 2002.  Because the filing of an NOD 
initiates appellate review, the Veteran's claim of service 
connection for atypical thalamic pain syndrome must be 
remanded for the preparation of an SOC in order to allow the 
Veteran to perfect his appeal to the Board, if he so desires.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).

As noted above, the Veteran seeks entitlement to SMC under 
38 U.S.C.A. § 1114(m)-(s) and entitlement to automobile and 
adaptive equipment or for adaptive equipment only.  These 
claims are clearly predicated on disability associated with 
his atypical thalamic pain syndrome.  As such, the Board must 
defer adjudication of these "inextricably intertwined" 
claims pending the RO's issuance of an SOC on the issue of 
service connection for atypical thalamic pain syndrome.  See 
generally Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

On appeal, the Board finds that additional development is 
necessary for the Veteran's SMC claim.  In this respect, the 
record contains highly contradictory evidence regarding the 
extent of the Veteran's ability for self-care in the areas of 
ambulation, wheelchair transfer, and attending to the wants of 
nature.  During the pendency of this appeal, the Veteran lived 
at Edgewater Convalescent Hospital and Carmel Village, which 
are assisted living facilities.  All treatment records 
associated with these facilities are highly relevant to the 
issues at hand and should be associated with the claims 
folder.

Additionally, the Veteran has received pain management 
treatment from a private physician, Dr. Helms.  These records 
are also highly relevant to the issues at hand, and should be 
associated with the claims folder.

Finally, the Veteran's representative has argued that the 
Veteran should be evaluated under the protocol for traumatic 
brain injuries (TBI), which were revised during the pendency 
of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  
VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In this case, the Veteran incurred a traumatic brain injury in 
service, which involved loss of consciousness, subdural 
hematoma requiring evaluation, and left hemibody paralysis.  
As noted above, some post-service examiners have suggested 
that the Veteran's brain injury has resulted in personality 
changes.  See 38 C.F.R. § 4.124a, DC 8045 (in effect since 
October 23, 2008) (there are three main areas of dysfunction 
that may result from TBI having profound effects on 
functioning: cognitive (which is common in varying degrees 
after TBI), emotional/behavioral, and physical which may 
require separate evaluations).

The Veteran has not been accorded a C&P "Traumatic Brain 
Injury" examination, which would appear appropriate in this 
case to evaluate his entitlement to SMC benefits.  See 
38 C.F.R. § 4.124a, DC 8045 (in effect since October 23, 2008) 
(instructing the rating specialist to consider the need for 
SMC due to such problems as loss of use of an extremity, 
certain sensory impairments, erectile dysfunction, the need 
for aid and attendance (including for protection from hazards 
or dangers incident to the daily environment due to cognitive 
impairment), being housebound, etc.)

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective notice on his 
increased rating claim for non-psychotic brain 
syndrome with convulsive disorder (resulting from 
TBI) consistent with the holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) and the guidance 
set forth in VBA Fast Letter 08-16.  In particular, 
he should be advised as follows:

	a)  to submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of TBI residuals and the effect 
that worsening has on his employment and 
daily life; and

	b) notice of the schedular criteria for 
evaluating TBI's under DC 8045 (in effect 
since October 23, 2008).

2.  Obtain complete medical and nursing records of 
the Veteran's care at Edgewater Convalescent 
Hospital and Carmel Village as well as treatment 
records from Dr. Helms. 

3.  Schedule the Veteran for an examination to 
evaluate all residuals of his TBI.  The claims 
folder must be made available to, and reviewed by, 
the examiner(s), and the examination report must 
reflect that the claims file was reviewed.  All 
indicated tests MUST be performed, and all findings 
reported in detail.  

The Compensation & Pension Service's Traumatic 
Brain Injury examination guidelines must be 
followed.  The examiner should also provide 
specific opinions addressing the degree to which 
the service-connected disability is manifested by 
facets of cognitive impairment including to memory, 
attention, concentration, executive functions; 
judgment; social interaction; orientation; motor 
activity; visual spatial orientation; subjective 
symptoms; neurobehavioral effects; communication; 
and consciousness.

The examiner is specifically requested to identify 
all brain injury residuals, and then to provide 
opinion as to whether it is at least as likely as 
not (probability of 50 percent or greater) that the 
Veteran requires the aid and attendance of another 
person or is substantially confined Veteran to the 
immediate premises of where he is dwelling or 
institutionalized.

A complete rationale for all opinions proffered 
must be included in the report provided.

4.  Issue the Veteran an SOC with regard to the 
October 2001 RO rating decision which denied a 
claim of service connection for thalamic pain 
syndrome as secondary to service-connected 
traumatic brain injury.  In rendering a 
determination, the RO should consider its 
determination in light of its August 1997 
decision which awarded the Veteran SMC benefits 
based upon diagnoses of 1) parietal cortex 
lesions secondary (2°) to head trauma and 2) 
chronic pain syndrome secondary to parietal 
cortex lesions.  If the benefits sought cannot be 
granted, the Veteran should be informed of his 
appellate rights and of the actions necessary to 
perfect an appeal on this issue.  Thereafter, the 
issue is to be returned to the Board only if an 
adequate and timely substantive appeal is filed.

5.  Upon completion of the above, readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, provide the Veteran and his 
representative an SSOC and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


